DETAILED ACTION
This Office action is in response to the amendment filed 6/25/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lines 2-6 recites “… the first open block stores data corresponding to a re-allocated logical address that is one of invalidated logical addresses associated with old data and the second open block stores data corresponding to a newly allocated logical address that is one of unallocated logical addresses,” (emphasis on underlined portions of the claim). 
The phrase “a re-allocated logical address that is one of invalidated logical addresses” is indefinite, as it is unclear what comprises a “re-allocated” logical address that is one of “invalidated” logical addresses. When an invalidated logical address is re-allocated, it is no longer considered invalid. As best understood, the logical address was invalidated logical address prior to the re-allocating, that is, the re-allocated logical address was selected from a pool of invalidated logical addresses. 
The phrase “a newly allocated logical address that is one of unallocated logical addresses” is also indefinite for similar reasons. A newly allocated logical address is not unallocated, so it is unclear what comprises a “newly allocated” logical address that is one of selected from a pool of unallocated logical addresses. 
For the purposes of examination, the Examiner will interpret the limitations as such, that is, the first open block stores data corresponding to a re-allocated logical address that is selected from a pool of invalidated logical addresses associated with old data and the second open block stores data corresponding to a newly allocated logical address that is selected from an pool of unallocated logical addresses.
Claims 10 and 15 recites substantially similar claim limitations and is rejected under 35 USC 112 for the same reasons as outlined above. Dependent claims 11-14 and 16-19 are rejected based on their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Toyooka et al. (US 20190265910 A1) hereinafter Toyooka et al. in view of Kanno (US 2020/0241799 A1) hereinafter Kanno.
Regarding claim 1, Tayooka et al. teaches a data storage device, comprising: 
a memory device (“flash storage device” Figure 1, #3) including a first open block and a second open block (the device has “two types of write destination blocks” Paragraph [0065] which includes a block for writing data having high update frequency (which reads on a normal open block) and a block for writing data having low update frequency (which reads on a rare open block) Paragraph [0065]); and 
a controller configured to determine whether to store write data in the first open block or the second open block based on information included in a write command received from a host (“controller 4 receives a write command from the host 2, the controller 4 checks the value of the system data tag included in the write command” that is, “determines whether or not the most significant bit of the GROUP NUMBER field in the received write command is “1” (Step S21’)” Paragraph [0144]), and to control the memory device to store the write data in the first open block or the second open block according to a result of the determination (When it is determined that the MSB bit is “1”, that is, the write data is designated as data having the system data characteristics by the system data tag, then the controller executes the process of step S22 in which it writes data to “block for data having high update frequency” Paragraph [0145]. On the other hand, when the MSB bit is not “1”, that is, the write data is not designated as data having the system data characteristics by the system data tag, then the controller executes the process according to step S24 such that it writes data to “block for data having low update frequency” Paragraph [0146]). 
Toyooka et al. does not appear to explicitly teach, however, Kanno teaches a first open block stores data corresponding to a re-allocated logical address that is one of invalidated logical addresses associated with old data (See Fig. 20 which shows that a “Closed block (Active block)” can be reused when the host issues a reuse command “to transition a block to which the data is already written to a reusable state (free block) of being and a second open block stores data corresponding to a newly allocated logical address that is one of unallocated logical addresses (See Fig. 20 which shows an “Open Block (Write destination block)” which is indicative of the block to which data is to be written which is allocated from one of the “free blocks” of the common flash block pool [0060]-[0061]). 
The disclosures of Toyooka et al. and Kanno, hereinafter TK, are analogous art to the claimed invention because they are in the same field of endeavor of write command execution in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of TK before them, to modify the teachings of Toyooka et al. to include the teachings of Kanno since both TK write processing. Therefore it is applying a known technique (open blocks corresponding to re-allocated logical address vs. open blocks corresponding to a newly allocated logical address [0060]-[0066] of Kanno) to a known device (using information of a write command to determine what type of write destination block to which to store the data [0144]-[0146] of Toyooka et al.) ready for improvement to yield predictable results (the memory device includes a block that stores data corresponding to a re-allocated logical address and block that stores data corresponding to a newly allocated logical address [0060]-[0066] of Kanno), KSR MPEP 2143.
 Regarding claim 2, TK teaches all of the features with respect to claim 1 as outlined above.
Toyooka et al. further teaches wherein the information included in the write command indicates whether a write logical address received together with the write command from the host is the re-allocated logical address or the newly allocated logical address (“controller 4 receives a write command from the host 2, the controller 4 checks the value of the system data tag included in the write command” that is, “determines whether or not 
Note that Kanno further teaches one type of write destination block is associated with a re-allocated logical address Paragraph [0066] and the other is associated with the newly allocated address Paragraph [0060]-[0061]).  
Regarding claim 3, TK teaches all of the features with respect to claim 2 as outlined above.
Toyooka et al. further teaches wherein the information corresponds to a value of a specific bit of the write command that is in a set state or a reset state (“controller 4 receives a write command from the host 2, the controller 4 checks the value of the system data tag included in the write command” that is, “determines whether or not the most significant bit of the GROUP NUMBER field in the received write command is “1” (Step S21’)” Paragraph [0144]).  
Regarding claim 4, TK teaches all of the features with respect to claim 3 as outlined above.
Toyooka et al. further teaches wherein, when the specific bit of the write command is in the set state, the controller determines that the write logical address is the re-allocated logical address (“When it is determined that the most significant bit is “1”, that is, if it can regarded that the write data is designated as data having the system data characteristics by the system data tag… the controller determines that the write data corresponding to the write command is having high update frequency and executes the process of step 22” in which it executes “a process of distributing write data to the block for data having high update frequency” Paragraphs [0145] and [0147]. Note that Kanno teaches the block having high update frequency can be the formerly “Closed block (Active block)” that was transitioned to a reusable state” Paragraph [0066]).
Regarding claim 9, TK teaches all of the features with respect to claim 3 as outlined above.
Toyooka et al. further teaches wherein, when the specific bit of the write command is in the reset state, the controller determines that the write logical address is the newly allocated logical address (“When it is determined that the most significant bit is not "1", that is, if it cannot be regarded that the write data is designated as data having the system data characteristics by the system data tag (NO in Step S21'), the controller 4 executes the process in step S23” in which it executes “a process of distributing the write data… to the block for data having low update frequency” Paragraphs [0146] and [0147]. Note that Kanno teaches the block having low update frequency can be an “Open Block (Write destination block)” which is indicative of the block to which data is to be written which is allocated from one of the “free blocks” of the common flash block pool [0060]-[0061]).
Regarding claim 10, Tayooka et al. teaches an electronic device, comprising: 
a host configured to transmit a write command, a write logical address, and write data to a data storage device (“controller 4 receives a write command from the host 2, the controller 4 checks the value of the system data tag included in the write command” Paragraph [0144]. Note the WRITE command also includes a “first logical address to which the write data is to be written” Paragraph [0130]), the write command including information indicating whether the write logical address is a first logical address or a second logical address (the controller, “determines whether or not the most significant bit of the GROUP NUMBER field in the received write command is “1” (Step S21’)” Paragraph [0144] and based on the MSB bit, determines which one of two write destination blocks to which the data is to be written [0145]-[0146]); and 
the data storage device configured to allocate a first open block to store the write data when the write logical address is the first logical address (When it is determined that the MSB bit is “1”, that is, the write data is designated as data having the system data , and allocate a second open block to store the write data when the write logical address is the second logical address (On the other hand, when the MSB bit is not “1”, that is, the write data is not designated as data having the system data characteristics by the system data tag, then the controller executes the process according to step S24 such that it writes data to “block for data having low update frequency” Paragraph [0146]), among a plurality of memory blocks of the memory device (the NAND flash memory of the flash storage device includes “a plurality of blocks BLK0 to BLK(m-1)” Paragraph [0048]), according to the information included in the write command received from the host (the MSB bit is the most significant bit of the GROUP NUMBER field in the received write command Paragraph [0144]).  
Tayooka et al. does not appear to explicitly teach, however, Kanno teaches the first logical address is a re-allocated logical address that is one of invalidated logical addresses associated with old data (See Fig. 20 which shows that a “Closed block (Active block)” can be reused when the host issues a reuse command “to transition a block to which the data is already written to a reusable state (free block) of being reusable as a new write destination block” Paragraph [0066]. That is, a block that was previously closed but issued a reuse command would contain old, invalid data) and the second logical address is a newly allocated logical address that is one of unallocated logical addresses (See Fig. 20 which shows an “Open Block (Write destination block)” which is indicative of the block to which data is to be written which is allocated from one of the “free blocks” of the common flash block pool [0060]-[0061]).
The disclosures of Toyooka et al. and Kanno, hereinafter TK, are analogous art to the claimed invention because they are in the same field of endeavor of write command execution in memory systems.

Regarding claim 11, Tayooka et al. teaches all of the features with respect to claim 10, as outlined above.
Tayooka et al. further teaches wherein the information corresponds to a value of a specific bit of the write command that is in a set state or a reset state (the MSB bit is the most significant bit of the GROUP NUMBER field in the received write command Paragraph [0144]), and when the re-allocated logical address is used as the write logical address (Kanno teaches the write logical address is a re-allocated logical address (See Fig. 20 which shows that a “Closed block (Active block)” can be reused when the host issues a reuse command “to transition a block to which the data is already written to a reusable state (free block) of being reusable as a new write destination block” Paragraph [0066], in other words, the block having high update frequency can be the formerly closed block that was transitioned to a reusable state” Paragraph [0066] which reads on the re-allocated block), the host sets the specific bit of the write command to the set state and transmits the write command to the data storage device (“When it is determined that the most significant bit is “1”, that is, if it can regarded that the write data is designated as data having the system data characteristics by the system data tag… the controller determines that the write data corresponding to the write .  
Regarding claim 14, Tayooka et al. teaches all of the features with respect to claim 10, as outlined above.
Tayooka et al. further teaches wherein the host manages a logical address structure composed of a plurality of sections (a NAND memory which includes “a plurality of blocks BLK0 to BLK(m-1)” Paragraph [0048]), each of which includes a plurality of logical addresses (write operations are executed in units of a “page” wherein the logical address is an address used by the host 2 to designate an address of a location in a logical address space of the flash storage device” Paragraph [0049]), selects a first section including one or more invalid logical addresses from the plurality of sections (the memory has “several blocks in which valid data and invalid data coexist” wherein “invalid data means data that is not associated with any logical address” Paragraph [0054]), selects a second section including unallocated free logical addresses from the plurality of sections (i.e., blocks identified as “free blocks” Paragraph [0054]), moves valid logical address included in the first section to the second section (“the controller 4 copies valid data in several blocks in which valid data and invalid data coexist to another block (for example, free block). Here, valid data means data associated with a certain logical address” Paragraph [0054]), and transmits an unmap command for the valid and invalid logical addresses included in the first section to the data storage device (“a block from which valid data is copied to another block and thus which becomes a block to include only invalid data is released as a free block. With this, the block can be reused after an erase operation with respect to the block is executed” Paragraph [0054]).  
Regarding claim 15, Tayooka et al. teaches a method of operating a data storage device, the method comprising: 
allocating a first open block and a second open block among a plurality of memory blocks included in a memory device (the device has “two types of write destination blocks” Paragraph [0065] among the plurality of blocks in the NAND flash memory Paragraph [0048] which includes a block for writing data having high update frequency (i.e., a first open block) and a block for writing data having low update frequency (i.e., a second open block) Paragraph [0065]); 
determining whether to store write data in the first open block or the second open block based on information included in a write command received from a host (“controller 4 receives a write command from the host 2, the controller 4 checks the value of the system data tag included in the write command” that is, “determines whether or not the most significant bit of the GROUP NUMBER field in the received write command is “1” (Step S21’)” Paragraph [0144]); and  
controlling the memory device to store the write data in the first open block or the second open block according to a result of the determination (When it is determined that the MSB bit is “1”, that is, the write data is designated as data having the system data characteristics by the system data tag, then the controller executes the process of step S22 in which it writes data to “block for data having high update frequency” Paragraph [0145]. On the other hand, when the MSB bit is not “1”, that is, the write data is not designated as data having the system data characteristics by the system data tag, then the controller executes the process according to step S24 such that it writes data to “block for data having low update frequency” Paragraph [0146]).  
Tayooka et al. does not appear to explicitly teach, however, Kanno teaches allocating a first open block, which stores data corresponding to a re-allocated logical address that is one of invalidated logical addresses associated with old data (See Fig. 20 which shows that a “Closed block (Active block)” can be reused when the host issues a reuse command “to transition a block to which the data is already written to a reusable state (free block) of being , and a second open block, which stores data corresponding to a newly allocated logical address that is one of unallocated logical addresses (See Fig. 20 which shows an “Open Block (Write destination block)” which is indicative of the block to which data is to be written which is allocated from one of the “free blocks” of the common flash block pool [0060]-[0061]).
The disclosures of Toyooka et al. and Kanno, hereinafter TK, are analogous art to the claimed invention because they are in the same field of endeavor of write command execution in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of TK before them, to modify the teachings of Toyooka et al. to include the teachings of Kanno since both TK write processing. Therefore it is applying a known technique (open blocks corresponding to re-allocated logical address vs. open blocks corresponding to a newly allocated logical address [0060]-[0066] of Kanno) to a known device (using information of a write command to determine what type of write destination block to which to store the data [0144]-[0146] of Toyooka et al.) ready for improvement to yield predictable results (the memory device includes a block that stores data corresponding to a re-allocated logical address and block that stores data corresponding to a newly allocated logical address [0060]-[0066] of Kanno), KSR MPEP 2143.
Regarding claim 16, Tayooka et al. teaches all of the features with respect to claim 15, as outlined above.
Tayooka et al. further teaches wherein the information corresponds to a value of a specific bit of the write command that is in a set state or a reset state (the MSB bit is the most significant bit of the GROUP NUMBER field in the received write command Paragraph [0144]), and 
wherein determining whether to store the write data in the first open block or the second open block comprises: 
determining whether the specific bit is in the set state or the reset state (“controller 4 receives a write command from the host 2, the controller 4 checks the value of the system data tag included in the write command” that is, “determines whether or not the most significant bit of the GROUP NUMBER field in the received write command is “1” (Step S21’)” Paragraph [0144]); and 
determining that the write data is to be stored in the first open block when the specific bit is in the set state and that the write data is to be stored in the second open block when the specific bit is in the reset state (When it is determined that the MSB bit is “1”, that is, the write data is designated as data having the system data characteristics by the system data tag, then the controller executes the process of step S22 in which it writes data to “block for data having high update frequency” Paragraph [0145]. On the other hand, when the MSB bit is not “1”, that is, the write data is not designated as data having the system data characteristics by the system data tag, then the controller executes the process according to step S24 such that it writes data to “block for data having low update frequency” Paragraph [0146]).  
Allowable Subject Matter
Claims 5-8, 12-13 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 5, “wherein the controller determines whether a first closed block corresponding to a logical address for the latest data that is previously stored in the first open block is different from a second closed block corresponding to the write logical address for the write data that is currently stored in the first open block,” having a controller that further 
Specifically regarding claim 12, “wherein the data storage device determines whether a first closed block corresponding to a logical address for the latest data that is previously stored in the first open block is different from a second closed block corresponding to the re-allocated nvalid logical address, and when the first closed block is different from the second closed block, the data storage device merges first data, which corresponds to one or more first logical addresses associated with the first closed block among data stored in the first open block, and second data, which corresponds to the remaining logical addresses except for the one or more first logical addresses among all logical addresses associated with the first closed block, among data stored in the first closed block, and stores the merged data in a free memory block among the plurality of memory blocks of the memory device,” having a device that determines whether a closed block associated with a logical address for recently stored data is different from another closed block associated with the re-allocated logical address, and based on them being different, merging the data of both blocks are not taught by the prior art of record.  The closest prior art of record is Toyooka et al. in view of Kanno, as outlined above. However, neither TY, individually or in combination, disclose in a comparison between the respective closed blocks and based on the comparison being different, merging specific data. Claim 13 depends upon claim 12 would be allowable for at least the same reasons based on its dependency.


Response to Amendment
With respect to applicant's amendment to Claims 1-19 in regards to 35 U.S.C. 112(b), rejections with respect to the same have been withdrawn.

Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. 
In regards to claim 1, Applicant argues that a closed block (active block) of Kanno is filled with user data, that is, a write destination block filled with user data becomes a closed block. The closed block does not include empty pages in which data is not stored yet, so that the closed block cannot further store write data. Therefore, Applicant argues that Kanno does not disclose whether “the first open block stores data corresponding to a re-allocated logical address that is one of invalidated logical addresses associated with old data”. 
Examiner respectfully disagrees. Firstly, in regards to the claimed first open block, Kanno teaches that a closed, active block can be reused when a host issues a reuse command [0066] to be reused as a new write destination block. Kanno further explains that this block is returned to the common flash block pool, and if this data is invalidated by a new operation, the host may transmit an erase command for the block which also sets the block to be reused a new write destination block (see [0208]-[0209]). Therefore, Kanno teaches the claim, as re-used new write destination block that was formerly a closed block would read on an open block that stores data corresponding to a re-allocated logical address that is one of invalidated logical addresses associated with old data. Examiner acknowledges that a closed block has been 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicants have summarized the Kanno reference on page 10-11 of the Remarks, but have not clearly pointed out how the claimed invention distinguishes over Kanno nor Toyooka.
Dependent claims 2-4 and 9 are not persuasive for the same reasons outlined above.
Independent claims 10 and 15 recite substantially similar claim limitations and are also not persuasive for the reasons discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139